DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 1-12 depend, the terms “a lid” (line 3) and “a cover” (line 4) are previously introduced in the claim preamble, and should refer back as “the lid” and “the cover” for proper antecedent basis. 
Furthermore regarding claim 1, the terms “spreader/retainer ribs” (second-to-last line) and “spring clip assembly holder” (last line) appear to be lacking the word “the” for proper antecedent basis; regardless, these limitations appear to be redundant, as the earlier instances of these terms already locate them on the cover. 
	Regarding claims 2-12, and 15-20, each of these claims limits “the device” but depend from independent claims 1 or 13, which are drawn to “A dispensing tub”.  As such, it is not clear what invention is being claimed.  
	Regarding claim 3, the term “the gap” lacks proper antecedent basis in the claims. 
	Regarding claim 5, the term “latches” in the last line of the claim should be “the latches” for proper antecedent basis. 
	Regarding claim 7, it is not clear what is made out of an injection molding process. 


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,065,626 (Huang).
Regarding claim 1, Huang teaches a dispensing tub (10) with a lid (30) and cover (20) having a pair of spreader/retainer ribs (285, 286; Examiner notes no structure or function is read into these terms beyond that which is explicitly claimed – in other words, simply referring to these as “spreader/retainer” does not imply that they perform such function until that functional language is explicitly claimed), the lid and cover device comprising: 
a lid (30); 
a cover (20); and 
a spring clip assembly (28), 
10the spring clip assembly is inserted to a spring clip assembly holder (27) on the cover; 
the lid is installed to the cover and is held by the cover to form a cover-lid sub-assembly (e.g. Figure 3); and 
the lid includes a lid hook (363, 365) while the cover includes spreader/retainer ribs (285, 286) and spring clip assembly holder (27).  
5	Regarding claim 10, further comprising an activation area or area nearby on lid whereby a user can open and close the lid simply by pressing (any area on lifting cover 30 can be the activation area, as the reference teaches pushing down on cover 30 in col. 2, lines 59-65).  
	Regarding claim 13, Huang teaches a dispensing tub with a lid/cover having a pair of spreader/retainer ribs, the device comprising: 
a spring clip assembly (28);  
20a lid (30) with lid hook (363, 365); and 
20) with spring clip assembly holder (27) and spreader/retainer ribs (285, 286; Examiner notes no structure or function is read into these terms beyond that which is explicitly claimed – in other words, simply referring to these as “spreader/retainer” does not imply that they perform such function until that functional language is explicitly claimed).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,065,626 (Huang) as applied above under 35 USC 102(a)(1) to claim 1, in view of US 4,500,120 (Ridgewell).
Regarding claim 2, Huang teaches all limitations substantially as claimed, but fails to teach the spreader/retainer ribs increase the opening degree of the spring clip latches.  
Ridgewell teaches a catch comprising spreader/retainer ribs (corners of cam 3) to increase the opening degree of spring clip latches (24).  The reference teaches the latch can be locked in order to prevent access.  Examiner notes the reference teaches the device can be used for “paper towel dispensers” (col. 1, lines 36-38); Huang is a type of paper towel dispenser.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Huang, providing the latch assembly of Ridgewell, including the hasp (4), spring clip latches (24), and spreader/retainer ribs (cam 3, reading its corners as ribs), motived by the benefit of allowing the container to be locked.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  

8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,065,626 (Huang) as applied above under 35 USC 102(a)(1) to claim 1.
Regarding claim 7, Huang teaches all limitations substantially as claimed, but fails to teach the container being made out of plastic in an injection molding process.  However, it is well-known in the art to form closure components of plastic, in injection molding processes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Huang, forming the components of plastic in an injection molding process, motivated by the benefit of easily shaping pieces which will not oxidize.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, a post molding process assembles the parts together (this step is inherent, as Huang teaches a complete assembly). 

Allowable Subject Matter
9.	Claims 3-6, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 14-20 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733